IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 10, 2007

                                     No. 07-50944                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


GEORGE V. FULLER

                                                  Plaintiff-Appellant
v.

CHRISTINE E. MCKEEMAN; SHANNON B. SAUCEDA; DENISE KURT

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:07-CV-440


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       George Fuller appeals, pro se, dismissal of his complaint against
employees of the State of Texas Board of Disciplinary Appeals (TBDA).
Appellees, TBDA lawyers and officers, were responsible for dismissing claims by
Fuller against various Texas lawyers. Fuller did not file a subsequent state-
court action.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-50944

      In general, federal courts lack jurisdiction to review state-court
disciplinary proceedings. See Howell v. State Bar of Tex., 710 F.2d 1075, 1076
(5th Cir. 1983); see also D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476
(1983). If not satisfied with resolution of a complaint filed with TBDA, Fuller
had the option to appeal to the Texas Supreme Court. See Tex. R. Disciplinary
P. 7.11, reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. G app. A-1 (Vernon
Supp. 2007).
      AFFIRMED.




                                      2